UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL A. LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:94-cr-00096-FPS-JES-1)


Submitted:   February 19, 2015            Decided:   February 25, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se.    Robert Hugh McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul   A.   Lee    appeals   the   district      court’s   order    denying

Lee’s petition for writ of error coram nobis.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Lee, No. 5:94-cr-00096-FPS-JES-1 (N.D. W. Va. Sept. 25, 2014).

We   dispense     with   oral   argument     because    the   facts   and   legal

contentions     are   adequately    presented    in     the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2